UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) SAnnual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December31, 2011 OR £Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 001-16767 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: 401(k) Plan as Adopted by Westfield Bank B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Westfield Financial, Inc. 141 Elm Street Westfield, MA 01085 401(k) Plan as Adopted by Westfield Bank Financial Statements and Supplemental Schedule for the Years Ended December 31, 2011 and 2010 INDEX The following financial information is submitted herewith:
